DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
The amendment filed on February 22nd, 2022 has been acknowledged.  By this amendment, claims 31, 39, 41, 43, and 46 have been amended.  Claims 1-26 have previously been cancelled.  Accordingly, claims 27-48 are pending in the present application in which claims 27, 35, 39, and 46 are in independent form.  Applicant’s amendment to the title has been accepted.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 27-40 and 42-47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwanaga et al. (U.S. Pub. 2013/0009196) in view of Moriizumi (U.S. Pub. 2002/0027022), both of record.
In re claim 27, Iwanaga discloses a composite semiconductor component comprising a carrier substrate 12 comprising a plurality of projecting elements 10, 11 projecting from a first main surface (an upper surface) of the carrier substrate 12 (see paragraph [151] and fig. 6A); some of the projecting elements 10, 11 not being covered with the electrically conductive material; and a semiconductor chip 21 arranged on the carrier substrate 12 and having at a first surface at least one contact pad 5, 6, electrically connected to the projecting elements 10, 11 on at least one projecting element (see paragraph [0189] and fig. 6A), wherein, at a position at which the contact pad 5, 6 and the projecting elements 10, 11 are in each case in contact with one another, the contact pad 5, 6 has a larger lateral extent than the projecting element 10, 11 in each case (see paragraph [0151] and fig. 6A).

    PNG
    media_image1.png
    640
    849
    media_image1.png
    Greyscale

Iwanaga is silent to wherein an electrically conductive material electrically conductively connected to a contact region of the carrier substrate and located on at least one of the projecting elements, so that the semiconductor chip arranged on the carrier substrate and having at a first surface at least one contact pad electrically connected to the electrically conductive material on at least one projecting element and at a position at which the contact pad and the electrically conductive material on the projecting element are in each case contact with one another.
However, Moriizumi discloses a composite semiconductor component, including, inter-alia, a carrier substrate 22 comprising a plurality of projecting elements 21 projecting from a first main surface of the carrier substrate 22 (see paragraph [0066] and figs. 2A-D); wherein an electrically conductive material 30 electrically conductively connected to a contact region of the carrier substrate 22 and located on at least one of the projecting elements 21 (see paragraph [0068] and figs. 2A-D).

    PNG
    media_image2.png
    359
    685
    media_image2.png
    Greyscale

Therefore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the composite semiconductor component of Iwanaga with the technique as taught by Moriizumi in order to enable an electrically conductive material electrically conductively connected to a contact region of the carrier substrate and located on at least one of the projecting elements in Iwanaga to be formed so that the semiconductor chip arranged on the carrier substrate and having at a first surface at least one contact pad electrically connected to the electrically conductive material on at least one projecting element and at a position at which the contact pad and the electrically conductive material on the projecting element are in each case contact with one another, the contact pad has a larger lateral extent than the projecting element in each case because in doing so would prevent the contact pads from peeling away from the projecting elements due to difference in coefficients of thermal expansion (see paragraph [0070] of Moriizumi).  Furthermore, it would have been obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). “If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill.” Id.
In re claim 28, as applied to claim 27 above, Iwanaga discloses that the projecting elements 11 has a height that is much greater than that of the diameter of the projecting post (see paragraph [00151] and fig. 6A).  However, Iwanaga is silent to wherein an aspect ratio of diameter to a height of the projecting elements is 0.3 to 3.
However, Morrizumi discloses wherein the aspect ratio of diameter of to a height of the projecting elements 21 is up to 100 (see paragraph [0068]).
Therefore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adapt the technique of Mirrizumi into Iwanaga to optimize an aspect ratio of diameter to a height of the projecting elements during routine experimentation to be about 0.3 to 3 since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  “It is not inventive to discover optimum or workable ranges by routine experimentation”, In re Aller, 105 USPQ 233, 235.
In re claim 29, as applied to claim 27 above, Iwanaga in combination with Morrizumi discloses wherein the projecting elements comprise an insulating material, and wherein the electrically conductive material is arranged as a structured layer over the projecting elements (see paragraph [0070] of Morrizumi).  Additionally, it has been held to be within the general skill of a worker in the art to select a known material on the basis of it suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
In re claim 30, as applied to claim 27 above, Iwanaga in combination with Morrizumi discloses wherein the semiconductor chip 21 contains active regions of an optoelectronic component 3 that have been detached from a growth substrate (see paragraph [0152] and fig. 6A of Iwanaga).
In re claim 31, as applied to claim 27 above, Iwanaga in combination with Morrizumi discloses wherein the plurality of projecting elements 10, 11 is provided per contact pad 5, 6 of the semiconductor chip 21 (see paragraph [0151] and fig. 6A of Iwanaga).
In re claim 32, as applied to claim 27 above, Iwanaga in combination with Morrizumi discloses wherein at least one of the projecting elements is arranged at a position outside the contact pads of the semiconductor chip (see fig. 6A of Iwanaga and fig. 5 of Morrizumi).
In re claim 33, as applied to claim 27 above, Iwanaga in combination with Morrizumi discloses wherein the first main surface of the carrier substrate comprises a depression, and wherein the projecting elements 10, 11 are positioned in the depression (see paragraph [0151] and fig. 6A of Iwanaga, note that, the projecting elements 10, 11 are inserted into the upper surface of the carrier substrate 12).
In re claim 34, as applied to claim 27 above, Iwanaga is silent to wherein the composite semiconductor component further comprising an adhesive arranged between the semiconductor chip and the carrier substrate, wherein the adhesive is mechanically connecting the semiconductor chip and the carrier substrate.
However, Morrizumi discloses wherein the composite semiconductor component further comprising an adhesive 60 arranged between the semiconductor chip 57 and the carrier substrate 50, wherein the adhesive 60 is mechanically connecting the semiconductor chip 57 and the carrier substrate 50 (see paragraph [0078] and fig. 4).
Therefore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the composite semiconductor component of Iwanaga with the technique as taught by Moriizumi in order to enable wherein the composite semiconductor component further comprising an adhesive arranged between the semiconductor chip and the carrier substrate, wherein the adhesive is mechanically connecting the semiconductor chip and the carrier substrate in Iwanaga to be formed because in doing so the adhesive strengthen the connection between the projecting elements and the contact pads and to prevent corrosion due to humidity in the air (see paragraph [0078] of Morrizumi).
In re claim 35, Iwanaga discloses a method for producing a composite semiconductor component comprising a carrier substrate 12 and a semiconductor chip 21 arranged on the carrier substrate 12 (see paragraph [0151] and fig. 6A), the method comprising: forming a plurality of projecting elements 10, 11 on a first main surface of the carrier substrate 12, wherein a height of the projecting elements 10, 11 are greater than the diameter of the projecting elements 10, 11; wherein a portion of the projecting elements is not covered with the electrically conductive material; contacting a contact pad 5, 6, of the semiconductor chip 21 to the projecting elements 10, 11 such that the contact pad 5, 6, directly adjoins the projecting elements 10, 11, wherein, at a position at which the contact pad 5, 6 and the projecting elements 10, 11 are in contact with one another, the contact pad has a larger lateral extent than the projecting element (see paragraph [0151] and fig. 6A).
Iwanaga is silent to wherein an aspect ratio of a diameter to a height of the projecting element is 0.3 to 3 and forming an electrically conductive material on at least one of the projecting elements, the electrically conductive material electrically conductively connecting a contact region of the carrier substrate, wherein a portion of the projecting elements is not covered with the electrically conductive material; and contacting a contact pad of the semiconductor chip with the electrically conductive material such that the contact pad directly adjoins the electrically conductive material, wherein, at a position at which the contact pad and the electrically conductive material of the projecting element are in contact with one another, the contact pad has a larger lateral extent than the projecting element. 
However, Moriizumi discloses a composite semiconductor component, including, inter-alia, forming a carrier substrate 22 comprising a plurality of projecting elements 21 projecting from a first main surface of the carrier substrate 22 (see paragraph [0066] and figs. 2A-D); and forming an electrically conductive material 30 electrically conductively connected to a contact region of the carrier substrate 22 and located on at least one of the projecting elements 21 (see paragraph [0068] and figs. 2A-D).
Therefore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the composite semiconductor component of Iwanaga with the technique as taught by Moriizumi in order to enable the process of forming an electrically conductive material on at least one of the projecting elements so that the electrically conductive material electrically conductively connecting a contact region of the carrier substrate, wherein a portion of the projecting elements is not covered with the electrically conductive material; and contacting a contact pad of the semiconductor chip with the electrically conductive material such that the contact pad directly adjoins the electrically conductive material, wherein, at a position at which the contact pad and the electrically conductive material of the projecting element are in contact with one another, the contact pad has a larger lateral extent than the projecting element in Iwanaga to be performed because in doing so would prevent the contact pads from peeling away from the projecting elements due to difference in coefficients of thermal expansion (see paragraph [0070] of Moriizumi).  Furthermore, it would have been obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). “If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill.” Id.
Iwanaga is further silent to wherein an aspect ratio of diameter to a height of the projecting elements is 0.3 to 3.
However, Morrizumi discloses wherein the aspect ratio of diameter of to a height of the projecting elements 21 is up to 100 (see paragraph [0068]).
Therefore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adapt the technique of Mirrizumi to optimize an aspect ratio of diameter to a height of the projecting elements during routine experimentation to be about 0.3 to 3 since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  “It is not inventive to discover optimum or workable ranges by routine experimentation”, In re Aller, 105 USPQ 233, 235.
In re claim 36, as applied to claim 35 above, Iwanaga in combination with Morrizumi discloses wherein forming the projecting elements comprises producing the projecting elements from an insulating material, and wherein the electrically conductive material is formed as a structured layer over selected elements from among the projecting elements (see paragraph [0070] of Morrizumi).  Additionally, it has been held to be within the general skill of a worker in the art to select a known material on the basis of it suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
In re claim 37, as applied to claim 35 above, Iwanaga in combination with Morrizumi discloses wherein at least one of the projecting elements is formed at a position outside the contact pad of the semiconductor chip (see fig. 6A of Iwanaga and fig. 5 of Morrizumi).
In re claim 38, as applied to claim 35 above, Iwanaga is silent to wherein the method further comprising applying an adhesive on the carrier substrate thereby mechanically connecting the semiconductor chip and the carrier substrate.
However, Morrizumi discloses wherein the method further comprising an applying an adhesive 60 on the carrier substrate 50 thereby mechanically connecting the semiconductor chip 57 and the carrier substrate 50 (see paragraph [0078] and fig. 4).
Therefore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the composite semiconductor component of Iwanaga with the technique as taught by Moriizumi in order to enable the process of wherein the method further comprising applying an adhesive on the carrier substrate thereby mechanically connecting the semiconductor chip and the carrier substrate in Iwanaga to be performed because in doing so the adhesive strengthen the connection between the projecting elements and the contact pads and to prevent corrosion due to humidity in the air (see paragraph [0078] of Morrizumi).
In re claim 39, Iwanaga discloses a composite semiconductor component comprising: a carrier substrate 12 comprising a projecting element 10, 11 projecting from a first main surface of the carrier substrate 12 (see paragraph [0151] and fig. 6A), the projecting elements 10, 11 electrically conductively connected to a contact region of the carrier substrate 12 and directly adjoining the contact region, wherein a height of the projecting element 10, 11 is larger than the diameter of the projecting elements 10, 11, and wherein the carrier substrate 12 is composed of a semiconductor material (see paragraph [0163]); and a semiconductor chip 21 comprising at a first surface at least one contact pad 5, 6 that is electrically connected to of the projecting element 10, 11, wherein the semiconductor chip 21 is arranged on the carrier substrate 12, and wherein at a position at which the contact pad 5, 6 directly adjoins the projecting element 10, 11, the contact pad 5, 6 has a larger lateral extent than the projecting element 10, 11 (see paragraph [0151] and fig. 6A).
Iwanaga is silent to wherein the projecting element comprising an electrically conductive material electrically conductively connected to a contact region of the carrier substrate and directly adjoining the contact region, wherein an aspect ratio of a diameter to a height of the projecting element is 0.3 to 3, the semiconductor chip comprising at a first surface at least one contact pad that is electrically connected to the electrically conductive material of the projecting element, and wherein at a position at which the contact pad directly adjoins the electrically conductive material of the projecting element, the contact pad has a larger lateral extent than the projecting element.
However, Moriizumi discloses a composite semiconductor component, including, inter-alia, a carrier substrate 22 comprising a plurality of projecting elements 21 projecting from a first main surface of the carrier substrate 22 (see paragraph [0066] and figs. 2A-D); wherein an electrically conductive material 30 electrically conductively connected to a contact region of the carrier substrate 22 and located on at least one of the projecting elements 21 (see paragraph [0068] and figs. 2A-D).
Therefore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the composite semiconductor component of Iwanaga with the technique as taught by Moriizumi in order to enable wherein the projecting element comprising an electrically conductive material electrically conductively connected to a contact region of the carrier substrate in Iwanaga to be formed so that the electrically conductive material directly adjoining the contact region and the semiconductor chip comprising at a first surface at least one contact pad that is electrically connected to the electrically conductive material of the projecting element, and wherein at a position at which the contact pad directly adjoins the electrically conductive material of the projecting element, the contact pad has a larger lateral extent than the projecting element because in doing so would prevent the contact pads from peeling away from the projecting elements due to difference in coefficients of thermal expansion (see paragraph [0070] of Moriizumi).  Furthermore, it would have been obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). “If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill.” Id.
Iwanaga further is to wherein an aspect ratio of a diameter to a height of the projecting element is 0.3 to 3.
However, Morrizumi discloses wherein the aspect ratio of diameter of to a height of the projecting elements 21 is up to 100 (see paragraph [0068]).
Therefore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adapt the technique of Mirrizumi into Iwanaga to optimize the an aspect ratio of diameter to a height of the projecting elements during routine experimentation to be about 0.3 to 3 since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  “It is not inventive to discover optimum or workable ranges by routine experimentation”, In re Aller, 105 USPQ 233, 235.
In re claim 40, as applied to claim 39 above, Iwanaga is silent to wherein the composite semiconductor component further comprising an adhesive arranged between the semiconductor chip and the carrier substrate, wherein the adhesive connects the semiconductor chip and the carrier substrate.
However, Morrizumi discloses wherein the composite semiconductor component further comprising an adhesive 60 arranged between the semiconductor chip 57 and the carrier substrate 50, wherein the adhesive 60 is mechanically connecting the semiconductor chip 57 and the carrier substrate 50 (see paragraph [0078] and fig. 4).
Therefore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the composite semiconductor component of Iwanaga with the technique as taught by Moriizumi in order to enable wherein the composite semiconductor component further comprising an adhesive arranged between the semiconductor chip and the carrier substrate, wherein the adhesive connects the semiconductor chip and the carrier substrate in Iwanaga to be formed because in doing so the adhesive strengthen the connection between the projecting elements and the contact pads and to prevent corrosion due to humidity in the air (see paragraph [0078] of Morrizumi).
In claim 42, as applied to claim 39 above, Iwanaga in combination with Morrizumi discloses wherein the semiconductor chip 21 contains active regions 3 of an optoelectronic component that have been detached from a growth substrate (see paragraph [0152] and fig. 6A of Iwanaga).
In claim 43, as applied to claim 39 above, Iwanaga in combination with Morrizumi discloses wherein the carrier substrate comprises further projecting elements, at least two projecting elements 10, 11 being provided per contact pad 5, 6 of the semiconductor chip 21 (see paragraph [0151] and fig. 6A of Iwanaga).
In claim 44, as applied to claim 39 above, Iwanaga in combination with Morrizumi discloses wherein the carrier substrate comprises a plurality of projecting elements, and wherein at least one the projecting elements is arranged at a position outside the contact pads of the semiconductor chip (see fig. 6A of Iwanaga and fig. 5 of Morrizumi).
In claim 45, as applied to claim 39 above, Iwanaga in combination with Morrizumi discloses wherein the first main surface of the carrier substrate comprises a depression, and wherein the projecting elements are positioned in the depression (see paragraph [0151] and fig. 6A of Iwanaga, note that, the projecting elements 10, 11 are inserted into the upper surface of the carrier substrate 12).
In re claim 46, Iwanaga discloses a method for producing a composite semiconductor component comprising a carrier substrate 12 composed of a semiconductor material and a semiconductor chip 21 (see paragraphs [0151], [0163] and fig. 6A), the method comprising: forming a projecting element 10, 11 that projects from a first main surface of the carrier substrate 12, that comprises the projecting element 10, 11 electrically conductively connected to a contact region of the carrier substrate 12 and that directly adjoins the contact region, wherein the height of the projecting elements 10, 11 are greater than the diameter of the projecting elements 10, 11, therefore providing a workpiece surface; joining together the carrier substrate 12 with the semiconductor chip 21, the semiconductor chip 21 having at least one contact pad 5, 6 at a first surface (see paragraph [0151] and fig. 6A); wherein the projecting element 10, 11 is electrically connected to an associated contact pad 5, 6 of the semiconductor chip 21, and wherein, at a position at which the contact pad 5, 6 and the  projecting element 10, 11 are in contact with one another, the contact pad 5, 6 has a larger lateral extent than the projecting element 10, 11 (see paragraph [0151] and fig. 6A).
Iwanaga is silent to wherein the method further comprises an electrically conductive material electrically conductively connected to a contact region of the carrier substrate and that directly adjoins the contact region, wherein an aspect ratio of a diameter to a height of the projecting element is 0.3 to 3 therefore providing a workpiece surface; forming an adhesive layer over the workpiece surface; joining together the carrier substrate with the semiconductor chip, the semiconductor chip having at least one contact pad at a first surface; and curing the adhesive layer, wherein the electrically conductive material of the projecting element is electrically connected to an associated contact pad of the semiconductor chip, and wherein, at a position at which the contact pad and the electrically conductive material of the projecting element are in contact with one another, the contact pad has a larger lateral extent than the projecting element.
However, Moriizumi discloses a composite semiconductor component, including, inter-alia, forming a carrier substrate 22 comprising a plurality of projecting elements 21 projecting from a first main surface of the carrier substrate 22 (see paragraph [0066] and figs. 2A-D); and forming an electrically conductive material 30 electrically conductively connected to a contact region of the carrier substrate 22 and located on at least one of the projecting elements 21 (see paragraph [0068] and figs. 2A-D).
Therefore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the composite semiconductor component of Iwanaga with the technique as taught by Moriizumi in order to enable the process of forming a projecting element that comprises an electrically conductive material electrically conductively connected to a contact region of the carrier substrate and that directly adjoins the contact region therefore providing a workpiece surface so that the electrically conductive material of the projecting element is electrically connected to an associated contact pad of the semiconductor chip, and wherein, at a position at which the contact pad and the electrically conductive material of the projecting element are in contact with one another, the contact pad has a larger lateral extent than the projecting element in Iwanaga to be performed because in doing so would prevent the contact pads from peeling away from the projecting elements due to difference in coefficients of thermal expansion (see paragraph [0070] of Moriizumi).  Furthermore, it would have been obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). “If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill.” Id.
Iwanaga is further silent to wherein an aspect ratio of diameter to a height of the projecting elements is 0.3 to 3.
However, Morrizumi discloses wherein the aspect ratio of diameter of to a height of the projecting elements 21 is up to 100 (see paragraph [0068]).
Therefore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adapt the technique of Mirrizumi into Iwanaga to optimize an aspect ratio of diameter to a height of the projecting elements during routine experimentation to be about 0.3 to 3 since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  “It is not inventive to discover optimum or workable ranges by routine experimentation”, In re Aller, 105 USPQ 233, 235.
Iwanaga is further silent to wherein the method further comprises the steps of forming an adhesive layer over the workpiece surface, joining together the carrier substrate with the semiconductor chip, and curing the adhesive.
However, Morrizumi discloses wherein the composite semiconductor component further comprising providing an adhesive 60 arranged between the semiconductor chip 57 and the carrier substrate 50, curing the adhesive (photo-cured), wherein the adhesive 60 is mechanically connecting the semiconductor chip 57 and the carrier substrate 50 (see paragraph [0078] and fig. 4).
Therefore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method for forming the composite semiconductor component of Iwanaga with the technique as taught by Moriizumi in order to enable the steps of forming an adhesive layer over the workpiece surface, joining together the carrier substrate with the semiconductor chip and curing the adhesive in Iwanaga to be performed because in doing so the adhesive strengthen the connection between the projecting elements and the contact pads and to prevent corrosion due to humidity in the air (see paragraph [0078] of Morrizumi).
In re claim 47, as applied to claim 46 above, Iwanaga in combination with Morrizumi discloses wherein forming the projecting element comprises applying the electrically conductive material at predetermined positions (see paragraph [0068] and figs. 2A-D of Morrizumi).
Claim 48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwanaga et al. (U.S. Pub. 2013/0009196) in view of Moriizumi (U.S. Pub. 2002/0027022), as applied to claim 46, and further in view of Bower et al. (U.S. Pub. 2016/0365702), all of record.
In re claim 48, as applied to claim 46 above, Iwanaga and Morrizumi are silent to wherein first surfaces of a plurality of semiconductor chips are joined together simultaneously with the carrier substrate by a micro-transfer method. 
However, Bower disclose wherein first surfaces of a plurality of semiconductor chips 20 are joined together simultaneously with the carrier substrate 30 by a micro-transfer method (see paragraphs [0015], [0116]).
Therefore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the composite semiconductor component of Iwanaga with the technique as taught by Bower in order to enable wherein first surfaces of a plurality of semiconductor chips are joined together simultaneously with the carrier substrate by a micro-transfer method in Iwanaga to be performed because micro-transfer method provides an efficient and low-cost technique (see paragraph [0015]).  Furthermore, it would have been obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). “If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill.” Id.
Allowable Subject Matter
Claim 41 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Applicant’s Amendment and Arguments
Applicant's arguments filed February 22nd, 2022 have been fully considered but they are not persuasive. 
With respect to independent claim 27 and similarly to independent claims 35, 39, and 46, Applicant contend that Iwanaga in combination with Moriizumi does not teach or suggest “a carrier substrate comprising a plurality of projecting elements projecting from a first main surface of the carrier substrate, an electrically conductive material electrically conductively connected to a contact region of the carrier substrate and located on at least one of the projecting elements”, it is respectfully submitted that Applicant’s argument is not persuasive because of the following reasons,
Particularly, Iwanaga discloses a composite semiconductor component including, inter-alia, a carrier substrate 12 comprising a plurality of projecting elements 10, 11 projecting from a first main surface (an upper surface) of the carrier substrate 12 (see paragraph [151] and fig. 6A); a semiconductor chip 21 arranged on the carrier substrate 12 and having at a first surface at least one contact pad 5, 6, electrically connected to the projecting elements 10, 11 on at least one projecting element (see paragraph [0189] and fig. 6A), wherein, at a position at which the contact pad 5, 6 and the projecting elements 10, 11 are in each case in contact with one another, the contact pad 5, 6 has a larger lateral extent than the projecting element 10, 11 in each case (see paragraph [0151] and fig. 6A).
Although, Iwanaga is silent to wherein an electrically conductive material electrically conductively connected to a contact region of the carrier substrate and located on at least one of the projecting elements, so that the semiconductor chip arranged on the carrier substrate and having at a first surface at least one contact pad electrically connected to the electrically conductive material on at least one projecting element and at a position at which the contact pad and the electrically conductive material on the projecting element are in each case contact with one another.
However, Moriizumi discloses a composite semiconductor component, including, inter-alia, a carrier substrate 22 comprising a plurality of projecting elements 21 projecting from a first main surface of the carrier substrate 22 (see paragraph [0066] and figs. 2A-D); wherein an electrically conductive material 30 electrically conductively connected to a contact region of the carrier substrate 22 and located on at least one of the projecting elements 21 (see paragraph [0068] and figs. 2A-D).
Morizumi further discloses in (paragraph [0077] and fig. 4) showing the front-and-back electrically conductive substrate according to the first embodiment as shown in fig. 2, that the electrically conductive material 52 made of tungsten surrounds the projecting elements 51 and connected to a contact region 56/58 of the carrier substrate 59.
Therefore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the composite semiconductor component of Iwanaga with the technique as taught by Moriizumi in order to enable an electrically conductive material electrically conductively connected to a contact region of the carrier substrate and located on at least one of the projecting elements in Iwanaga to be formed so that the semiconductor chip arranged on the carrier substrate and having at a first surface at least one contact pad electrically connected to the electrically conductive material on at least one projecting element and at a position at which the contact pad and the electrically conductive material on the projecting element are in each case contact with one another, the contact pad has a larger lateral extent than the projecting element in each case because in doing so would prevent the contact pads from peeling away from the projecting elements due to difference in coefficients of thermal expansion (see paragraph [0070] of Moriizumi).  
Contrary to Applicant’s contention that the connecting portion 22 refer to physical connecting portion and not to electrical connecting or contact portions, Morrizumi clearly discloses in (paragraph [0077] and fig. 4) referring to the first embodiment as shown in fig. 2 that the combination of projecting elements 51 (the posts) and the electrically conductive material 52 surrounding the projecting elements 51 forms a through hole that electrically connects the front and back surfaces of the substrate to each other.  Thus, the connection portion being an electrical connecting portion.
Applicant further contends that the connection portion in Morrizumi is ground away as shown in figs. 3F-3G, however, it is respectfully submitted that Morrizumi discloses in (paragraph [0077] and fig. 4) referring to the first embodiment as shown in figs. 2-3 that front-and-back electrically conductive substrate 1 includes the projecting elements 51 surrounded by the electrically conductive material 52 connected to a contact region 56/58 of the carrier substrate 59 and located on at least one of the projecting elements 51.  Furthermore, notes that the claims are given the broadest reasonable interpretation (In re Hyatt, 211 F. 3d 1367, 1372, 54 USPQ2d 1664, 1667 (Fed. Cir. 2000).  Therefore, it is respectfully submitted that the electrically conductive material 52 resided on the sidewalls of the projecting elements 51 and not necessarily located above or directly on a top surface of the projecting elements 51.
Additionally, Applicant contends that even if the connection portions taught by Morrizumi were interpreted as contact regions, a person skilled in the art would recognize, that modifying the device of Iwanaga with the contact regions of Morrizumi would make the device of Iwanaga unsatisfactory for its intended purpose.  Applicant contends that since the connection portion 22 and the surface of the projecting elements are removed from the structure as shown in fig. 2D, the skilled artisan immediately recognizes that the conductive material is not able to electrically contact the upper surface of the protruding portion with a contact region of the carrier substrate.
However, it is respectfully submitted that "the prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).  In the instant case, since Morrizumi discloses that as shown in fig. 4 that referring embodiment as shown in figs. 2-3 that the electrically conductive material 52 that surrounded the projecting elements 51 being connected to the contact region 56/58 of the carrier substrate 59, it is respectfully submitted that it would be obvious to one of ordinary skill in the art to be motivated to incorporate the teaching of Morrizumi into the composite semiconductor component of Iwanaga in order to enable an electrically conductive material electrically conductively connected to a contact region of the carrier substrate and located on at least one of the projecting elements in Iwanaga to be formed so that the semiconductor chip arranged on the carrier substrate and having at a first surface at least one contact pad electrically connected to the electrically conductive material on at least one projecting element and at a position at which the contact pad and the electrically conductive material on the projecting element are in each case contact with one another, the contact pad has a larger lateral extent than the projecting element in each case in Iwanaga to be formed because in doing so would prevent the degrading of the reliability of the connection (see paragraph [0136] of Morrizumi). Furthermore, it is respectfully submitted that it would have been obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). “If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill.” Id.
Therefore, in the instant case, the combination of Morrizumi into the composite semiconductor component of Iwanaga would have yield predictable result to one of ordinary skill in the art such that the projecting elements would includes an electrically conductive material surrounded the projecting elements and electrically conductively connected to the contact region of the carrier substrate and located on sidewalls of at least one of the projecting elements to be realized in order to avoid the degrading of the reliability of the connection and thus improve the performance of the composite semiconductor component.
For this reason, it is respectfully submitted that the rejection is proper.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Haba 			U.S. Patent 9,397,063		Jul. 19, 2016.
Schelling et al.		U.S. Patent 9,281,280		Mar. 8, 2016.
Cho et al.			U.S. Pub. 2011/0101518		May 5, 2011.
Kuechenmeister et al.	U.S. Pub. 2010/0164098		Jul. 1, 2010.
Takahashi et al.		U.S. Pub. 2009/0289360		Nov. 26, 2009.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHIEM D NGUYEN whose telephone number is (571)272-1865. The examiner can normally be reached Monday-Friday 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KHIEM D NGUYEN/Primary Examiner, Art Unit 2892